 In the Matter of SINCLAIR REFINING COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, L. U. 278, A. F. L.In the Matter of SINCLAIR REFINING COMPANYandPLUMBERS &STEAM FITTERS, LOCAL UNION #185, AFFILIATED WITH TIIE UNITEDASSOCIATION OF JOURNEYMEN PLUMBERS AND STEAM FSPTERs OFU. S. AND CANADA, AFFILIATED WITH THE AMERICAN FEDERATIONOF LABORIn the Matter of SINCLAIR REFINING COMPANYandINTERNATIONALBROTHERHOOD OF. BOILER'DIAKERS, IRON SHIPBUILDERS,WELDERSAND HELPERS OF AMERICAIn the Matter of SINCLAIR REFINING COMPANYandLODGE #1276,INTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. L.CasesNos. 16-R-1242 through 16-R-1245, respectively.DecidedOctober 31, 1945Mr. C. J. Sammond,of Corpus Christi, Tex., for the Company.Messrs. J.W. Null,of San Antonio, Tex., andEugene Hendricks,of Corpus Christi, Tex., for the Electrical Workers.Mr. Jeff Mullally,of Corpus Christi, Tex., for the Plumbers.Messrs. Clarence C. RehlandR.W. Mahan,of Houston, Tex., forthe Boilermakers.Messrs. C. L. Mullholland,of Dallas, Tex., andHenry J. Murphy,of Houston, Tex.,Tom M. Hill,of Corpus Christi, Tex., and E. C.Yeager,of San' Antonio, Tex., for the Machinists.Messrs. Lindsay P. Waldenand A.R. Kinstley,of Fort Worth,Tex., and H. C.Graham, Jr.,of Corpus Christi, Tex., for the C. I. O.Mr. Herman Goldberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by International Brotherhood of Elec-tricalWorkers, L. U. 278, A. F. L., herein called the Electrical Work-ers; Plumbers and Steam Fitters, Local Union #185, affiliated withthe United Association of Journeymen Plumbers and Steam Fitters64 N. L. R. B., No. 102.611 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDofU. S. and Canada, affiliated with the American Federation ofLabor, herein called the Plumbers; International Brotherhood ofBoilermakers, Iron Shipbuilders, Welders and Helpers of America,herein called the Boilermakers; and Lodge #1276, International As-sociation of Machinists, A. F. L., herein called the Machinists, allfour petitioners herein collectively called the A. F. L., alleging thatquestions affecting commerce had arisen concerning the represen-tation of employees of Sinclair Refining Company, Corpus Christi,Texas, herein called the Company, the National Labor RelationsBoard provided for an appropriate consolidated hearing upon duenotice before Lewis Moore, Trial Examiner.The hearing was heldat Corpus Christi, Texas, on June 28, 1945.At the hearing the TrialExaminer granted a motion to intervene filed by Oil Workers Inter-national Union, C. I. 0., herein called the C. I. 'O.The Company,the ElectricalWorkers, the Plumbers, the Boilermakers, the Machin-ists, and the C. I. 0. appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The C. I. 0. moved todismiss the petitions.This motion is granted for reasons stated inSection III,infra.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSinclair Refining Company 1 is engaged throughout the UnitedStates in the business of refining, transporting and marketing petro-leum and petroleum products. It operates 10 refineries, employing atotal of 22,000 employees, which are located in Marcus Hook, Pennsyl-vania;Wellsville,New York; East Chicago, Indiana; Coffeyville,Kansas; Kansas City, Kansas; Sinclair,Wyoming; Fort Worth,Texas;Houston, Texas; Sand Springs, Oklahoma; and CorpusChristi, Texas.Only the Corpus Christi refinery is involved in thepresent proceeding.During the past year the Company producedat the Corpus Christi Refinery 100-octane gasoline and related petro-leum products valued in excess of $1,000,000, most of which was,shipped to points outside the State of Texas.The Company admits that it is engaged in commerce within themeaning of the Act.'A prior decision of the Board involving the Company (35 N L. R. B 1145) disclosesthat it is a Maine corporation with its principal office in New York City. SINCLAIR REFINING COMPANYII.THE ORGANIZATIONS INVOLVED613International Brotherhood of ElectricalWorkers, Local Union#278, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.Plumbers and Steamfitters, Local Union #185, affiliated with theUnited Association of Journeymen Plumbers and Steamfitters ofUnited States and Canada, in turn affiliated with the American Fed-eration of Labor, is a labor organization admitting to membershipemployees of the Company.International Brotherhood of Boilermakers, Iron Shipbuilders,Welders and Helpers of America, affiliated with the American Federa-tion of Labor, is a labor organization admitting to membership em-ployees of the Company.Lodge #1276, International Association of Machinists, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.OilWorkers International Union, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mein-bership employees of the Company.°III.THE ALLEGED APPROPRIATE UNITSThe principal issue to be determined is whether the units soughtto be established at the Company's Corpus Christi plant by the A. F. L.are appropriate.The Electrical Workers socks a unit consisting of all electrician sub-foremen, electricians, instrument men, line men, cable splicers, motortenders, and helpers in the Electrical Department, except for electricalforeman and instrument foremen.The Plumbers desires a unit composed of "pipe-fitters, welders,fabricators, and their apprentices-all pipe hanger work, trap men,pipe instruments, piping of pumps, pipe threading machines and allother miscellaneous pipe work, except the clerical workers."The Boiler Makers wishes a unit composed of all employees engagedin duties concerning tanks, boilers, bubble-towers, separators, heatexchangers, and all miscellaneous work pertaining to boilers and tanks,except for clerical workers.The Machinists asks for a unit of all machinists in the machine shop,maintenance machinists, automotive and truck mechanics, tool cribattendants, bolt threader operators and machinists' helpers, exceptfor foreman, supervisory and clerical employees and all other em-ployees not employed in the machinist department.Contrary to the position of the A. F. L., both the C. I. O. and theCompany contend that a single comprehensive unit of all production 614DECISIONS OF NATIONALLABOR RELATIONS BOARDand maintenance workers employed at all the Company's operationsthroughout the United States is appropriate because of the long his-tory of collective bargaining predicated upon such a grouping.In 1934 the Company and International Association of Oil Field,Gas Well and Refinery Workers, A. F. of L., which subsequently be-came the Oil Workers International Union, C. I. 0., the intervenor inthis proceeding, entered into a bargaining agreement covering theCompany's hourly-paid employees in all its operations, exclusive, ofsupervisory and clerical personnel.Each year thereafter the Companycontinued to recognize the C. I. O. on the same Nation-wide basis pur-suant to collective agreements.2The last agreement between the par-ties was executed on June 1, 1945.Negotiations for all contracts havealways been held between the Company's central representatives andthe C. I. O.'s negotiating committee,3 at the Company's principaloffice located in New York City.From October 15, 1942, until June23, 1945, the C. I. O. has treated with the Company's central repre-sentatives under the Nation-wide agreements concerning approxi-mately 630 complaints.These complaints originated at all the Com-pany's refineries ,tnd included those of craft employees.The recordalso discloses that in accordance with the national agreements, dis-putes concerning wages were handled on a national scale and presentedas such to the War Labor Board. Pursuant to the terms of the Nation-wide agreements, Local Workmen's Committees have entered into sup-plementary contracts with local management. Such agreements havemerely encompassed matters of an essentially local character and haveimplemented the basic scheme of bargaining on a Nation-wide basis.Since at least 1942 the Nation-wide contracts have provided thattheir terms are to embrace employees of new properties which theCompany might acquire. In December 1942 the Company obtainedthe stock of the Terminal Refining Corporation, which operated asmall refinery at Corpus Christi, Texas, and became the legal owner ofthis property, now known as the Company's Corpus Christi plant.Under the 1942'Nation-wide contract the 15 employees at the Corpus2 It appears that, since 1934, all agreements have provided for a checkoff of union dues.Provisions for maintenance of membership and the local handling of certain matters wereincluded in the contracts since at least 1944.8For the employees of the Company the C. I 0 has established about 34 locals locatedthroughout the Company's operationsThe C. I. O. has also created a National Councilwhose function it is to handle all affairs arising under the existing national agreementwith the Company, prepare amendments to the agreement to be presented to the Company,and to consider the most effective methods of bargaining with the Company.The recorddiscloses that the Council holds regularly scheduled meetings every 3 monthsThe Coun-cil is composed of one or two members from each local unionThese members, in turnelect the officers of the Council.The Council recommends the minimum number ofpersonsto comprise the committee which negotiates contracts with managementHowever, thelocals apparently designate the committeemen, and may send to the negotiatingmeetingswith the Company as many of them as they desire above the minimum fixed by theNational Council. SINCLAIR REFINING COMPANY615Christi plant were automatically covered by its terms.However, theC. I. 0., in fact, represented 12 of these employees.From December1942 until June 1944, the Company enlarged and improved the CorpusChristi plant in order to produce 100-octane gasoline; the last unit ofthis plant was completely staffed and placed in operation on June 22,1944.'The plant's complement of employees has gradually increaseduntil there are now approximately 325 production and maintenanceworkers.5Throughout this period of expansion the C. I. O. has repre-sented a majority of the production and maintenance employees.6 Inview of these facts, it is obvious that the A. F. L.'s contention that theemployees at the Corpus Christi plant iN ere blanketed within theNation-wide unit without their "voice or vote" is without merit.The A. F. L. seems to assert that the craft groups it seeks have main-tained their separate identity, basing this assertion upon the fact thatthe Machinists, the Electrical Workers, and the Plumbers, filed peti-tions in previous representation cases with the Board's RegionalOffice.7Apparently, however, the employees sought by the A. F. L.have acquiesced in the form of bargaining initiated by the C. I. 0.,and have sanctioned their representation by the C. I. O.Thus, on orabout September 28, 1944, when negotiations were commenced withlocal management of the Corpus Christi plant for a "Local Supple-mental Agreement," employees in the electrical department whom theElectricalWorkers desires to represent submitted to the Local Work-men's Committee a statement as to the type of seniority they wished.This statement was later made part of the demands presented by thelocal to the Company.Employees in the pipe department whom thePlumbers desires to represent, employees in the instrument departmentin whom the Electrical Workers is interested, and employees in theboiler shop sought by the Boilermakers, served as representatives onthe committee which negotiated the "Local Supplemental Agree-ment." 8Moreover, employees claimed by the Boilermakers utilizedthe C. I. O.'s grievance procedure and called upon the C. I. O. to handlegrievances for them on November 24, 1944, December 8, 1944, January4Insofar as the craft groups here sought are concerned,itappears that in 1943 theCompany did not operate a machine shop,that in the early part of 1944 it started hiringmachinists and setting up its machine shop, and that machine shop maintenance work didnot begin until the last unit of the plant was completed in June 1944.5On October 15, 1944, the Company had in its employ approximately 355 productionand maintenance workers.The record discloses that,although the Company does not require any proof of majorityrepresentation among the employees of the properties acquired during the term of anyagreement because such properties are automatically covered, the Company neverthelessdemands that the C.I.O. prove its majority status among the employees of such propertiesbefore entering into negotiations for a renewal of the contractual relationship.°The Machinists filed its petition on April 21, 1944 , the Electrical Workers filed itspetition on October 7, 1944 ; and the Plumbers filed its petition on October 23, 1944Thesepetitions were administratively dismissed.8This contract was executed on December 2, 1944. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD5, 1945, and January 19,1945.Likewise,employees desired by theElectricalWorkers submitted to the C. I. O. grievances which werehandled by the C. I. O. on September 5, 1944, September 19, 1944,October 4, 1944, and February 8,1945.And on September 2, 1944 andNovember 24, 1944, the C. I. O. processed grievances which arose in themachine shop, whose employees are sought by the Machinists.We are not convinced,considering the entire record, that the unitsdesired should be carved from the established Nation-wide productionand maintenance unit.There has been an effective history of collec-tive bargaining with the Company on the basis of this unit, includingthe Corpus Christi employees, for amajority of such employees haveat all times been represented by the C. I. O. Furthermore, the variouscraft groups sought have apparently acquiesced in the exclusive agencyof the C. I. O. and the unit which underlay the C. I. O.'s collective bar-gaining.We consequently find that the units sought by the A. F. L.are inappropriate for the purposes of collective bargaining, and weshall dismiss the petitions filed herein.IV. THE ALLEGED QUESTIONS CONCERNING REPRESENTATIONInasmuch as we have concluded in Section III above,that the bar-gaining units sought to be established by the petitions are not appro-priate for the purposes of collective bargaining,we find that no ques-tions affecting commerce have arisen concerning the representation ofemployees of the Company within the meaning of Section 9 (c) of theNational Labor Relations Act.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the Board hereby orders that the petitions for investigationand certification of representatives of employees of Sinclair RefiningCompany, Corpus Christi, Texas, filed by International Brotherhoodof ElectricalWorkers, L. U. 278, A. F. L. (Case No. 16-R-1242) ;Plumbers and Steam Fitters, Local Union#185, affiliated with theUnited Association of Journeymen Plumbers and Steam Fitters ofUnited States and Canada,affiliated with the American Federation ofLabor(Case No. 16-R-1243) ;International Brotherhood of Boiler-makers, Iron Shipbuilders, Welders and Helpers of America (CaseNo. 16-R-1244) ;and Lodge#1276, International Association of Ma-chinists,A. F. L. (Case No. 16-R-1245), be, and they hereby are,dismissed.